Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 1 of 25 PageID #: 980



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                                         :
   SHIONOGI INC., ET AL.,                                :          CIVIL ACTION
                                                         :
                   Plaintiffs,                           :
                                                         :
                            v.                           :          No. 17-cv-072
                                                         :
   AUROBINDO PHARMA LTD., ET AL.,                        :
                                                         :
                   Defendants.                           :
                                                         :

   Goldberg, J.                                                                       January 31, 2019

                                         Memorandum Opinion

           Plaintiffs, Shionogi, Inc. (“Shionogi”) and Andrx Labs, LLC (“Andrx”), have brought

  claims arising under 35 U.S.C. § 271 against Defendants, Aurobindo Pharma Ltd. and Aurobindo

  Pharma USA, Inc. (collectively “Aurobindo”), for allegedly infringing two of Plaintiffs’ patents.

  Defendants have filed counterclaims, alleging the invalidity and non-infringement of these patents.

           Plaintiffs urge that all of these claims were settled and have filed a Motion to Enforce

  Settlement. For the reasons set forth below, I find that Plaintiffs have failed to sufficiently establish

  the existence of a settlement agreement, and I will accordingly deny Plaintiffs’ Motion.

      I.      FACTUAL BACKGROUND

              A. Patents at Issue

           On January 25, 2017, Shionogi and Andrx sued Aurobindo, alleging that Aurobindo

  infringed on United States Patent No. 6,790,459 (the “‘459 Patent”) and United States Patent No.

  6,866,866 (the “‘866 Patent”). (Compl. ¶ 1.) For purposes of deciding the Motion to Enforce

  Settlement, the Complaint alleges the following pertinent facts:




                                                     1
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 2 of 25 PageID #: 981



             − Andrx owns the ‘459 and ‘866 Patents, which are sold by Shionogi as the exclusive
               license holder under the tradename FORTAMET®. (Id. ¶¶ 24–27.)

             − FORTAMET® is an oral tablet that helps improve glycemic control in adults with
               Type 2 diabetes. (Id. ¶ 26.)

             − Aurobindo submitted an Abbreviated New Drug Application (“ANDA”) to the
               Food and Drug Administration (“FDA”), seeking approval for the commercial
               manufacture, use, and sale of Metformin Extended Release Tablets. (Id. ¶¶ 29–31.)

             − Plaintiffs allege that these tablets infringe on the ‘459 and ‘866 Patents because the
               tablets are the “bioequivalent” to FORTAMET® with the same active ingredient,
               method of administration, dosage, form, and strength. (Id. ¶ 31.)

             B. Shionogi and Aurobindo’s Settlement Negotiations between February 2017
                and May 2018

         As will be set out in detail below, the parties discussed numerous possible settlement terms

  over the course of fifteen months, all of which are set forth in e-mail exchanges and alleged draft

  settlement agreements. While Plaintiffs point to one specific e-mail exchange occurring in April

  of 2018 as forming a binding contract, recounting all of the e-mail negotiations leading up to that

  point is necessary to gain a full understanding of whether a binding contract was formed.

         On February 10, 2017, Shionogi and Aurobindo began settlement negotiations, whereby

  David Bassett, Esq. represented Shionogi and Steven Moore, Esq. represented Aurobindo. (Pls.’

  Mot. to Enforce Settlement Agreement Ex. 1, at 1, ECF No. 64.) It is important to note that Andrx

  was not involved in these initial negotiations.

         Shionogi and Aurobindo did not engage in substantial negotiations until September 13,

  2017 when Mr. Moore e-mailed Mr. Bassett regarding the potential settlement of the pending Inter-

  Party Review (“IPR”) Proceedings.1 (Id. Ex. 2, at 10.) Mr. Bassett responded that same day with

  Shionogi’s first proposal:

  1
         An IPR is a procedure for challenging the validity of a United States patent before the
  United States Patent and Trademark Office.

                                                    2
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 3 of 25 PageID #: 982



         “[A]n entry date for Aurobindo in December 2019, with a 65% royalty and a $3.5M
         quarterly minimum (i.e., or any quarter where the 65% royalty payment is less than
         $3.5M Aurobindo will pay $3.5M for that quarter), through 3/17/21, the expiration
         date of the asserted patents. Thus, under this proposal, Aurobindo would be making
         royalty payments from 12/19 through 3/21, which is five quarterly payments.” (Id.
         at 9.)

         On September 15, 2017, Mr. Moore e-mailed Mr. Bassett, raising two questions about

  Shionogi’s September 13th proposal:

         Couple of questions from my client: 1. What would the royalty rate have been for
         the April 2020 date? 2. Why is Shionogi so concerned as to another launch at an
         earlier date given that Lupin and Teva from marketing data appear to have taken
         over the market? They propose a royalty rate in the approximately 50% range
         which they feel would fly with upper management if they get a launch in the first
         half of 2019. On the other hand they feel the royalty rate you note below may be
         viable if they get an entrance date in the last half of 2018. I hope we can get this
         done. (Id. at 7.)

         On September 16, 2017, Mr. Bassett e-mailed to Mr. Moore, conveying that Shionogi was

  “growing a bit frustrated” and “would like a real counter-offer with a firm date, rate, and minimum.

  Not approximate rates and loosely defined dates and silence on the minimum.” (Id. at 8.) On the

  same day, Mr. Moore agreed to have Aurobindo put counteroffers in writing. (Id.)

         On October 4, 2017, Mr. Moore e-mailed Mr. Bassett, advising that Aurobindo suggested

  the following terms: “[DATE REDACTED] – 50% royalty on profit with 2 million quarterly

  minimum through [DATE REDACTED] or last to expire patent whichever is earlier. Of course

  this is negotiable as well.” (Id.) On October 17, 2017, Mr. Bassett responded that Shionogi’s

  October 4th “offer” did not reflect Aurobindo’s willingness to pay “more than anyone else.” (Id.

  at 7.) In light of this “inconsistency,” Shionogi made a “counteroffer that is more consistent with

  those previous statements by Aurobindo: entry on 9/1/19 with a 60% royalty rate and a $4M

  quarterly minimum.” (Id.) On October 27, 2017, Mr. Moore responded to Mr. Bassett’s October




                                                   3
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 4 of 25 PageID #: 983



  17th e-mail with a “counterproposal” of “[DATE REDACTED] - 65% royalty with a 3.5 million

  quarterly minimum through 3/21, or last to expire patent, whichever is earlier.” (Id. at 6–7.)

         Throughout November and December, the parties continued to submit “proposals” to one

  another, relating to four specific terms: (1) Aurobindo’s entry date into the market, (2) the royalty

  rate, (3) the terms of a quarterly payment, and (4) a notice provision in the event that Aurobindo

  withdrew from the United States market. (Id. at 2–6.) On December 11, 2017, Mr. Moore advised

  Mr. Bassett of the following:

         I understand that [Aurobindo has] signed off on the royalty rate and minimum. The
         one sticking issue is the one year notice provision. If we could do 6 months of
         notice, I understand we will likely have a deal. They will be getting back tomorrow
         after they finish running the figures, but it appears this will work. (Id. 3.)

  Despite Mr. Bassett’s several e-mail inquiries as to Aurobindo’s status, Mr. Moore did not respond

  with an update. (Id. 1–3.)

         On January 19, 2018, Mr. Bassett sent an e-mail to Mr. Moore, advising him of Shionogi’s

  position:

         Shionogi believes that the parties are close enough on the terms of settlement that
         we have drafted a proposed settlement agreement (attached). Shionogi is ready to
         sign this agreement with Aurobindo. This draft is intended to reflect each of the
         terms to which the parties have agreed, plus other standard provisions. (Id. at 1.)

  The January 19, 2018 Draft Agreement contained twenty-four pages, including signature pages

  and placeholders for exhibits. (Id.) The January 19, 2018 Draft Agreement further stated that the

  “parties” to the agreement were Shionogi, Andrx, Teva Pharmaceuticals USA, Inc. (“Teva”),2 and

  Aurobindo. (Id. Ex. 3, at 1.) The January 19, 2018 Draft Agreement provided for the voluntary

  withdrawal of this lawsuit, the IPR Proceedings, and all existing legal and equitable claims existing



  2
         Teva is not a party to this lawsuit. However, during the Oral Argument held on July 19,
  2018, Mr. Bassett advised that Andrx is wholly-owned by Teva. (Oral Arg. Tr. 20, July 19, 2018.)

                                                   4
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 5 of 25 PageID #: 984



  at the time of this Agreement that relate to Aurobindo’s ANDA, the ‘459 and ‘866 Patents, current

  pending litigation, or Aurobindo’s generic product. (Id.) Additionally, this Draft Agreement

  contained a 65% royalty rate and a Minimum Payment of $3,500,000 that would be paid quarterly

  through the earlier of March 17, 2021, the expiration of the ‘459 and ‘866 Patents, or the

  termination of the Agreement. (Id. at 4, 11–12.)

         Between January 19, 2018 and April 11, 2018, Mr. Moore did not respond to the January

  19, 2018 Draft Agreement, despite several communications by Mr. Bassett requesting a response.

  (Id. Ex. 4, at 5–9.) On April 12, 2018, Mr. Moore sent an e-mail to Mr. Bassett, which included a

  redlined version of two sections from the January 19, 2018 Draft Agreement:

         Aurobindo has come back with a counteroffer. It is clear that the minimum payment
         Shionogi proposes is just too high for them, particularly given the number of
         competitors already on the market and the risks future sales entail. Aurobindo is
         asking Shionogi to make a bet on Aurobindo’s success, and that the payment will
         be in the line of 1 million per month.

         1.1    “License Start Date” means the earliest of: [DATE REDACTED]

         6.1     Royalty.
         (a) Within forty-five (45) days following the end of each three-month period during
         the License Term, Aurobindo shall pay to Shionogi a royalty equal to the higher
         lower of (i) sixty-five percent (65%) 50% of all Profit during such three month
         period (the “Royalty Rate”) or (ii) $3,500,000 $3,000,000 (the “Minimum
         Payment”), provided that, if Shionogi subsequently grants during the License Term
         to any Third Party a license to sell a Generic Equivalent at a rate that is more
         favorable to such Third Party than the Royalty Rate, then Shionogi shall promptly
         notify Aurobindo of such rate and if Aurobindo agrees in writing to all other
         financial terms and conditions agreed between Shionogi and such Third Party for
         providing such more favorable rate (if any), then Aurobindo shall pay the more
         favorable rate in place of the Royalty Rate. For the sake of clarity, the Minimum
         $3,000,000 Payment is not subject to the most favored nations provision of this
         section 6.1(a). Shionogi’s right to receive a share of Profits under this Section 6.1(a)
         shall expire upon the expiration, cancellation, invalidation or abandonment
         (whichever comes first) of the last Valid Claim. (Id. at 4–5.)




                                                    5
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 6 of 25 PageID #: 985



  On April 15, 2018, Mr. Bassett responded:

         Shionogi can accept Aurobindo’s counterproposal and each of its proposed edits,
         except the change of “higher” to “lower.” Changing from a floor to a cap on
         royalties fundamentally alters the structure of the deal, is contrary to what your
         client has proposed from the start of the negotiations, and would make little
         economic sense for Shionogi. But with your client’s other proposed changes, if we
         can keep the term “higher,” rather than “lower,” we have a deal. (Id. at 4.)

         On April 17, 2018, Mr. Moore sent an e-mail to Mr. Bassett with “yet another

  counterproposal” from Aurobindo, which included a redlined version of Mr. Moore’s April 12,

  2018 E-mail, with new changes indicated in red:

         1.1     “License Start Date” means the earliest of: [DATE REDACTED]

         6.1     Royalty.
         (a) Within forty-five (45) days following the end of each three-month period during
         the License Term, Aurobindo shall pay to Shionogi a royalty equal to the higher
         lower higher of (i) sixty-five percent (65%) 50% of all Profit during such three
         month period (the “Royalty Rate”) or (ii) $3,500,000 $3,000,000 provided
         Aurobindo’s Net Sales are at least 5.5 Million in such three month periodd(the
         “Minimum Payment”), provided that, if Shionogi subsequently grants during the
         License Term to any Third Party a license to sell a Generic Equivalent at a rate that
         is more favorable to such Third Party than the Royalty Rate, then Shionogi shall
         promptly notify Aurobindo of such rate and if Aurobindo agrees in writing to all
         other financial terms and conditions agreed between Shionogi and such Third Party
         for providing such more favorable rate (if any), then Aurobindo shall pay the more
         favorable rate in place of the Royalty Rate. For the sake of clarity, the Minimum
         $3,000,000 Payment is not subject to the most favored nations provision of this
         section 6.1(a). Shionogi’s right to receive a share of Profits under this Section 6.1(a)
         shall expire upon the expiration, cancellation, invalidation or abandonment
         (whichever comes first) of the last Valid Claim. (Id. at 3–4.)

         On April 18, 2018, Mr. Bassett sent an e-mail to Mr. Moore with “a counterproposal from

  Shionogi” that accepted the License Start Date of November 1, 2018, but rejected the $3,000,000

  Minimum Payment with the Net Sales Conditions, and instead proposed a $2,500,000 Minimum

  Payment without the Net Sales Conditions. (Id. at 2–3.) On April 26, 2018, Mr. Bassett sent an

  e-mail to Mr. Moore that said: “Following up. Will your client be responding to Shionogi’s

  counterproposal?” (Id. at 2.)

                                                    6
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 7 of 25 PageID #: 986



         On April 27, 2018, Mr. Moore sent an e-mail to Mr. Bassett with the following subject

  line: “RE: 4‐17‐2018 1002 am EST COUNTEROFFER ‐ SUBJECT TO FEDERAL RULE OF

  EVIDENCE 408 ‐ Shionogi Inc., et al. v. Aurobindo Pharma Ltd., et al., Civil Action No. 1:17‐

  cv‐00072‐MSG (D. Del.).” (Id.) The e-mail stated:

         Here we go David:

         1.1ddddd”License Start Date” means the earliest of: [DATE REDACTED] (we are
         agreeing to delay launch by one more month)

         6.1     Royalty.
         (a) Within forty-five (45) days following the end of each three-month period during
         the License Term, Aurobindo shall pay to Shionogi a royalty equal to the higher
         lower of (i) sixty-five percent (65%) 50% of all Profit during such three month
         period (the “Royalty Rate”) or (ii) $3,500,000 $1,500,000 (the “Minimum
         Payment”), provided that, if Shionogi subsequently grants during the License Term
         to any Third Party a license to sell a Generic Equivalent at a rate that is more
         favorable to such Third Party than the Royalty Rate, then Shionogi shall promptly
         notify Aurobindo of such rate and if Aurobindo agrees in writing to all other
         financial terms and conditions agreed between Shionogi and such Third Party for
         providing such more favorable rate (if any), then Aurobindo shall pay the more
         favorable rate in place of the Royalty Rate. For the sake of clarity, the Minimum
         $1,500,000 Payment is not subject to the most favored nations provision of this
         section 6.1(a). Shionogi’s right to receive a share of Profits under this Section 6.1(a)
         shall expire upon the expiration, cancellation, invalidation or abandonment
         (whichever comes first) of the last Valid Claim. (Id. at 1–2.)

  On the same day, Mr. Bassett sent Mr. Moore an e-mail that stated the following:

         Shionogi can accept your client’s latest counterproposal. Toward that end, we will
         prepare and send to you a revised settlement agreement incorporating these terms
         for execution by your client. Shionogi will be prepared to sign that agreement, as
         well. Teva/Andrx, as you may know, is subject to a consent decree with the FTC,
         and there may be some delay in its ability to sign the agreement as a result, but we
         will figure that out. In the meantime, we will prepare the joint claim construction
         filing for Monday, but you and I can separately discuss whether any other deadlines
         in the litigation or the IPR need to be postponed while we are finalizing the
         settlement. (Id. at 1.)

         Several parts of the language in the above e-mail are important to highlight. First, Mr.

  Bassett used the phrase “can accept” as it relates to Mr. Moore’s/Aurobindo’s April 27, 2018 E-


                                                    7
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 8 of 25 PageID #: 987



  mail. Second, Mr. Bassett added several material terms to the settlement discussions, which

  included acknowledging that other parties (i.e., Teva and Andrx) would have to sign the

  agreement. Four hours later, Mr. Moore sent an e-mail to Mr. Bassett that stated: “This is great –

  finally.” (Id.)

          On April 30, 2018, Mr. Bassett sent Mr. Moore “a revised draft of the settlement agreement

  in the Shionogi v. Aurobindo litigation, incorporating the terms we agreed to on Friday.” Mr.

  Bassett advised that, “[o]nce we fill in the effective date, insert the address for the defendants in

  the notice provision (Section 11.9), and complete the exhibits, this should be ready for execution

  by the parties.” Mr. Bassett also asked for Aurobindo’s address to be used in the notice provision

  so that Mr. Bassett could “prepare an execution copy of the settlement agreement.” (Id. Ex. 5, at

  4–5.)

          On May 6, 2018, Mr. Moore provided the requested address for Aurobindo and relayed

  Aurobindo’s questions:

          Aurobindo has asked:

          1. for clarification as to whether the royalty and minimum payment are based on
          the actual launch of the product rather than the earliest launch date (November 1
          2018).

          2. They feel that as all the cards are in the hands of Shionogi as to what Aurobindo
          can ultimately make in a quarter given others on the market already, that the
          agreement should allow for an escape clause if Aurobindo does not generate at least
          1.5 million in Net Sales for two consecutive quarters (of course they are still
          amenable to paying the 50% of Net Sales if Shionogi decides it is their interest to
          keep the agreement going). Id. at 3–4.)


          On May 7, 2018, Mr. Bassett sent an e-mail to Mr. Moore advising that the May 6, 2018

  response was “unacceptable,” providing the following explanation:

          The parties have been negotiating settlement terms for many months, and as of last
          month, there were only two outstanding terms on which the parties needed to reach

                                                   8
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 9 of 25 PageID #: 988



         agreement: the ‘License Start Date’ and the ‘Royalty.’ On April 27, 2018, you
         made a written proposal on behalf of Aurobindo as to both of those terms and, on
         the same day, I wrote to you accepting those proposals on behalf of Shionogi (see
         attached email exchange). As a result, the parties have a binding, enforceable
         agreement incorporating those terms offered by your client on April 27.

         If there were any ambiguity whatsoever that Aurobindo’s offer and Shionogi’s
         acceptance on April 27 formed a binding agreement – and there is not – your
         response to my April 27 email accepting Aurobindo’s offer clears up that
         ambiguity: “This is great – finally.” (Again, see attached email exchange). Based
         on that clear, unambiguous email exchange, we sent you a draft of a full written
         settlement agreement on April 29, 2018, which only had blanks for three,
         nonsubstantive provisions (the effective date; the address for the defendants in the
         notice provision (Section 11.9); and the final exhibits (a standard stipulation of
         dismissal, a joint motion to terminate proceedings, and a joint request to file the
         settlement documents as confidential)). That April 29 draft was virtually identical
         to the near‐final written agreement we had sent to you over three months earlier on
         January 19, 2018.
                                                   ***
         More specifically, the “License Start Date” to which the parties have agreed could
         not be clearer: it is the earliest of either November 1, 2018 or the date on which
         the asserted patents expire or are found invalid/unenforceable. There is no
         provision for, or reference to, “the actual launch of the product.” Therefore,
         absolutely no clarification is needed as to “whether the royalty and minimum
         payment are based on the actual launch of the product rather than the earliest launch
         date (November 1 2018).”
                                                   ***
         We will now prepare the final, executable version of the Settlement Agreement
         incorporating the terms to which the parties previously agreed, that I will then
         forward to you for your client’s signature. To be clear, however: the parties already
         have a binding agreement on the terms set forth above, and we will not hesitate to
         bring this to the attention of the Court if your client delays any further in finalizing
         the written memorialization of that existing agreement. (Id. at 2–3.)

         Later on May 7, 2018, Mr. Moore responded to Mr. Bassett’s e-mail with an additional

  question: “Can you confirm the 1.5 million minimum includes both strengths, and is not 1.5 million

  for each strength?” (Id. at 2.) On May 8, 2018, Mr. Bassett responded that “the $1.5 million

  expressly includes both strengths that are the subject of the Aurobindo ANDA.” (Id.) That same

  day, Mr. Moore sent an e-mail to Mr. Bassett inquiring about deposition logistics “[a]s it is not

  clear that we will settle before the deposition.” (Id. Ex. 7, at 3.) Mr. Bassett’s co-counsel, David



                                                    9
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 10 of 25 PageID #: 989



   Cavanagh, responded to Mr. Moore stating that the deposition would not be necessary, given

   Shionogi’s position . . . that the parties have already reached agreement on binding settlement

   terms as of April 27, 2018, and that the parties are now merely negotiating the memorialization of

   that binding agreement.” (Id.)

          On May 9, 2018, Mr. Bassett sent the “final, executable version of the Settlement

   Agreement” and instructed that Mr. Moore should return the document to him “for execution by

   Shionogi and by Andrx and Teva.” (Id. Ex. 5, at 1.) The May 9, 2018 Draft Agreement contained

   fifty-one pages, including signature pages and the following exhibits: (1) Stipulated motions for

   dismissal of this pending action with prejudice, (2) Joint motions to terminate the IPR Proceedings

   between Andrx and Aurobindo, and (3) Joint Request that the Settlement Agreement be treated as

   Business Confidential Information.      (Id. Ex. 6.)   The joint motions to terminate the IPR

   Proceedings between Andrx and Aurobindo listed David Cavanugh, Esq. as Counsel for Andrx,

   whereas the stipulated motions for dismissal of this federal action listed Stephen Brauerman, Esq.

   and Sara Bussiere, Esq. from Bayard, P.A. as Counsel for Andrx. (Id. at 21–31.) Like the January

   19, 2018 Draft Agreement, this Agreement stated that the “parties” to the agreement were

   Shionogi, Andrx, Teva, and Aurobindo. (Id. at 1.)

          Further, the May 9, 2018 Draft Agreement mirrored the language from the January 19,

   2018 Draft Agreement, providing for the voluntary withdrawal of this lawsuit, the IPR

   Proceedings, and all existing legal and equitable claims existing at the time of the Agreement that

   relate to Aurobindo’s ANDA, the ‘459 and ‘866 Patents, current pending litigation, or Aurobindo’s

   generic product. (Id. at 6–8.) The Agreement contained a 50% royalty rate, Minimum Payment

   of $1,500,000 to be paid quarterly through the earlier of March 17, 2021, expiration of the ‘459

   and ‘866 Patents, or termination of the Agreement. (Id. at 4, 11–12.)



                                                   10
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 11 of 25 PageID #: 990



          On May 10, 2018, Mr. Moore wrote an e-mail to Mr. Cavanagh and Mr. Bassett:

          We entirely disagree that the case is over, and that there were “only two outstanding
          terms on which the parties needed to reach agreement: the ‘License Start Date’ and
          the ‘Royalty.’” We also disagree that my expression of relief that the parties
          seemed to be in alignment on these two items, indicated that the company itself was
          signing off on all terms previously proposed. I have made it eminently clear in the
          past that only the client itself had the ability to bind itself, not me. Please note no
          consideration passed even with respect to the so called contract that you state arose
          with respect to the proposal made with respect to these two terms (royalty and date).
          (Id. Ex. 7 at 2.)

   Several other e-mails were exchanged on May 10, 2018 regarding the disagreement of whether

   parties had reached a settlement agreement. (Id. at 1–2.)

               C. The July 19, 2018 Oral Argument

          On July 19, 2018, I presided over an oral argument regarding Plaintiffs’ Motion to Enforce

   Settlement. Brett McCartney, Esq. represented Andrx. Mr. Bassett spoke on behalf of Shionogi,

   and James Nealon, Esq. spoke on behalf of Aurobindo. (Oral Arg. Tr. 1–6, July 19, 2018.) During

   the oral argument, several representations were made by Counsel, which are pertinent to my

   analysis.

                        1.   The Relevant Parties

          Shionogi was asked through Mr. Bassett to explain how it is possible to have a

   comprehensive settlement proposal that included another party that had not been part of the e-mail

   communications. (Id. 7.) Mr. Bassett responded that “Shionogi is the exclusive licensee of the

   patents that are asserted here . . . I was representing Shionogi, during those negotiations, however

   we kept Andrx informed because they’re the owners of the patent, but Shionogi has the essentially

   unfettered right . . . to sublicense.” (Id.) Mr. Bassett acknowledged, however, that the e-mail

   record before me did not mention that Andrx was informed in any way about the settlement. (Id.

   7–8.) Mr. Bassett insisted that Andrx’s assent to the Agreement was immaterial because Shionogi



                                                    11
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 12 of 25 PageID #: 991



   was permitted to enter into a unilateral contract with Aurobindo using its unencumbered ability to

   enter into sublicense agreements with third parties. (Id. 7–9.) When asked to explain why there

   was a signature line for Andrx on the Agreement, Mr. Bassett stated that the signature line was

   “not legally relevant because Aurobindo settling with Shionogi ends the litigation.” (Id. 10–11.)

   Mr. Bassett was unable to provide facts from the record to support this argument. (Id.)

          On behalf of Aurobindo, Mr. Nealon posited that he was unaware whether Shionogi’s

   license agreement permitted it to unilaterally enter into a settlement agreement because Aurobindo

   has “never laid eyes” on the license agreement. (Id. 25–26.) Mr. Nealon emphasized that, even if

   this license agreement did permit Shionogi to unilaterally enter into a settlement agreement, the

   formalities of the draft Agreements clearly indicate that Andrx (and Teva) needed to sign and agree

   because every draft Agreement contained signature lines for Andrx and Teva: “You need all four

   parties and until you have four parties, you have no binding agreement.” (Id. 20–22, 27, 33.)

          Mr. Nealon emphasized that the e-mail chain of record further reflected the need for the

   approval of both Andrx and Teva, especially considering that Mr. Bassett advised Mr. Moore in

   April that there would be some delay in Andrx and Teva signing the Agreement due to a consent

   decree. (Id. 34.) Mr. Nealon also pointed out that Andrx was an essential party to any settlement

   agreement because all of the Agreement drafts contained essential terms that Aurobindo and Andrx

   (the patent holder) would enter into joint stipulations to dismiss the pending lawsuits. (Id. 33–34.)

                        2.   Offer and Acceptance

          When asked to identify the “acceptance” language in his April 27, 2018 E-mail, Mr. Bassett

   pointed to language stating: “Shionogi can accept your client’s latest counterproposal.” (Id. 16.)

   Mr. Bassett acknowledged that there is a difference between the words “can” and “will,” but

   insisted that he colloquially meant “we were not happy with this proposal, but we can live with it.



                                                    12
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 13 of 25 PageID #: 992



   We can accept that.” (Id. 17.) Mr. Bassett conceded that this language could have been drafted

   more clearly, but “thought we had an easy arrangement and we had reached an agreement.” (Id.

   18.) Mr. Bassett argued that Aurobindo accepted all of the other terms included in Shionogi’s

   January 19, 2018 Draft Agreement because Aurobindo responded to this proposal by re-

   negotiating only the financial terms of the agreement without mentioning any other provision. (Id.

   18–19.)

          On behalf of Aurobindo, Mr. Nealon responded that the e-mails of record demonstrated

   that negotiations occurred “from February 2017 to December that seemingly go nowhere.” (Id.

   19–20.) Given that the e-mail exchanges reflect no progress between November 2017 and January

   2018, Mr. Nealon argued that it is unclear why Mr. Bassett sent an e-mail in January of 2018

   stating that the parties had “reached agreement on all terms” and attached a full settlement draft.

   (Id. 20–21.) Mr. Nealon explained that Mr. Moore restarted the settlement negotiations in April

   of 2018 by focusing on “a couple of specific narrow issues that [we]re of importance.” (Id. 22.)

   During the communications in April of 2018, “nowhere, you can read that e-mail record back and

   forth, you could read it all day long, you’re not going to find anywhere in January, February,

   March, or April where Mr. Moore once says oh, yes, by the way, there’s only one issue left, it’s

   that one.” (Id.)

          When asked why Mr. Moore didn’t clarify that there were other issues outstanding, Mr.

   Nealon conceded that “[b]oth of [the parties] maybe could have handled that communication

   better” but noted that they were “a cryptic two ships that passed in the night . . . operating from

   very different mindsets.” (Id. 22–23.) Regarding Mr. Moore’s response to Mr. Bassett’s April 27,

   2018 E-mail that stated “[t]his is great, finally,” Mr. Nealon asserted that the parties had made




                                                   13
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 14 of 25 PageID #: 993



   some progress on key issues and were anticipating continued negotiations, whereby Aurobindo

   would have an opportunity to review and respond to the next written draft. (Id. 29–30.)3

       II.      LEGAL STANDARDS

                A. Motion to Enforce Settlement

             A district court has jurisdiction to enforce a settlement agreement entered into by litigants

   in a case pending before it. See Leonard v. Univ. of Del., 204 F. Supp. 2d 784, 786 (D. Del. 2002)

   (citing Tieman v. Devoe, 903 F.2d 1024, 1031–32 (3d Cir. 1991)). A motion to enforce a

   settlement agreement resembles a motion for summary judgment and employs a similar standard

   of review. Parker-Hannifin Corp. v. Schlegel Elec. Materials, Inc., 589 F. Supp. 2d 457, 461 (D.

   Del. 2008).

                B. Necessity of a Hearing

             A court may grant a motion to enforce settlement without a hearing only if “the pleadings,

   depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

   show that . . . the moving party is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(c).

   In doing so, the court will “view the underlying facts and all reasonable inferences therefrom in

   the light most favorable to the party opposing the motion.” Pa. Coal Ass’n v. Babbitt, 63 F.3d

   231, 236 (3d Cir. 1995). However, the mere existence of some contrary evidence is insufficient

   to necessitate a hearing; rather, the evidence must be sufficient to enable a factfinder to find for

   the nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). Where,


   3
          After hearing oral argument on July 19, 2018, I recommended that Plaintiffs withdraw their
   Motion to Enforce Settlement Agreement without prejudice and engage in further settlement
   discussions. (Id. 37–40.) On July 24, 2018, I issued an Order dismissing Plaintiffs’ Motion to
   Enforce Settlement without prejudice. (Doc. No. 89.) On August 1, 2018, I referred the case to
   Magistrate Judge Sherry Fallon for settlement purposes. (Doc. No. 90.) After the settlement
   mediation failed, Plaintiffs filed their Renewed Motion to Enforce Settlement Agreement. (Doc.
   No. 94, 95.) On October 31, 2018, Aurobindo responded to Plaintiffs’ Renewed Motion. (Doc.
   No. 99, 100.)
                                                      14
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 15 of 25 PageID #: 994



   however, the motion turns on disputed issues of fact, the court should hold an evidentiary hearing

   to determine the movant’s entitlement to relief. Tiernan v. Devoe, 923 F.2d 1024, 1031 (3d Cir.

   1991).

            During the July 19, 2018 Oral Argument on the Motion to Enforce, I asked counsel whether

   I could make factual findings based upon the e-mail exchanges alone. The only suggested

   additional evidence (aside from the negotiators’ subjective beliefs, which are irrelevant to contract

   formation) was Aurobindo’s contention that there is an industry custom in Hatch-Waxman

   litigation that no agreement is binding until reduced to writing and signed by the clients. Because

   this contention, even if true, would not affect the outcome of the Motion, I find that an evidentiary

   hearing is not needed, and this dispute can be decided on the documents alone.

               C. Contract Analysis

            The Third Circuit generally “encourage[s] attempts to settle disagreements outside the

   litigative context” and has held that “[a] settlement agreement is a contract and is interpreted

   according to local law.” Wilcher v. City of Wilmington, 139 F.3d 366, 372 (3d Cir. 1998); Shell’s

   Disposal and Recycling, Inc. v. City of Lancaster, 504 F. App’x 194, 200 (3d Cir. Nov. 16, 2012).

   “Basic contract principles apply to settlement agreements.” Williams v. Metzler, 132 F.3d 937,

   946 (3d Cir. 1997).

            The parties agree that the issue of whether a valid contract was formed must be decided

   under Delaware law. Under Delaware law, “a contract consists of an offer and acceptance.”

   Grasso v. First USA Bank, 713 A.2d 304, 308 (Del. Super. Ct. 1998).               “An offer is the

   manifestation of willingness to enter into a bargain, so made as to justify another person in

   understanding that his assent to that bargain is invited and will conclude it.” Id. (quoting

   RESTATEMENT (SECOND) OF CONTRACTS § 24). “To be effective, the acceptance must be identical



                                                    15
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 16 of 25 PageID #: 995



   to the offer.” Id. (citing Friel v. Jones, 206 A.2d 232, 233 (Del. Ch. 1964), aff’d, 212 A.2d 609

   (Del. 1965); RESTATEMENT (SECOND) OF CONTRACTS §§ 58–59).

          In evaluating the offer and acceptance, the Delaware Supreme Court has held that “a valid

   contract exists when (1) the parties intended that the contract would bind them, (2) the terms of

   the contract are sufficiently definite, and (3) the parties exchange legal consideration.” Eagle Force

   Holdings, LLC v. Campbell, 187 A.3d 1209, 1212–13 (Del. 2018) (quoting Osborn ex rel. Osborn

   v. Kemp, 991 A.2d 1153 (Del. 2010)).

          Whether the parties intended to be bound by a contract is a question of fact. Eagle Force,

   187 A.3d at 1213. Under Delaware law, “overt manifestation of assent—not subjective intent—

   controls the formation of a contract.” Black Horse Capital, LP v. Xstelos Holdings, Inc., 2014 WL

   5025926, at *12 (Del. Ch. Sept. 30, 2014) (quoting Indus. Am., Inc. v. Fulton Indus., Inc., 285

   A.2d 412, 415 (Del. 1971)). “[I]n applying this objective test for determining whether the parties

   intended to be bound, the court reviews the evidence that the parties communicated to each other

   up until the time that the contract was signed—i.e., their words and actions—including the putative

   contract itself.” Eagle Force, 187 A.3d at 1229–30. While a contract “in the form of a signed

   writing . . . generally offers the most powerful and persuasive evidence of the parties’ intent to be

   bound,” the court may consider evidence of the parties’ prior or contemporaneous agreements and

   negotiations in evaluating whether the parties intended to be bound by the agreement.” Id. at 1230.

   In Eagle Force, the Delaware Supreme Court remanded the case to the trial court to determine

   whether the parties intended to be bound by a written contract because there was conflicting

   evidence where both parties signed the written agreement and the agreement was notarized, but

   the agreement contained a “DRAFT” notation and blank schedules. Id. at 1231.




                                                    16
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 17 of 25 PageID #: 996



             Whether a contract contains material terms that are sufficiently definite is a matter of law.

   Id. at 1232. Delaware has adopted “the test from Restatement (Second) of Contracts § 33(2),

   which suggests that terms are sufficiently definite if they ‘provide a basis for determining the

   existence of a breach and for giving an appropriate remedy.’” Id. (quoting RESTATEMENT

   (SECOND) OF CONTRACTS § 33(2)).

             Whether the parties exchanged legal consideration is a limited inquiry: “we limit our

   inquiry into consideration to its existence and ‘not whether it is fair or adequate.’” Osborn ex rel.

   Osborn v. Kemp, 991 A.2d 1153, 1158–59 (Del. 2010). Plaintiffs, as the parties asserting the

   existence of a contract, bear the burden of proving the contract’s formation by a preponderance of

   the evidence. Williams v. Chancellor Care Ctr. of Delmar, No. 06C05146MMJ, 2009 WL

   1101620, at *3 (Del. Super. Ct. Apr. 22, 2009).

      III.      ANALYSIS

             Plaintiffs contend that the April 27, 2018 E-mails formed a binding contract between the

   parties. Defendants respond that neither Mr. Moore’s April 27, 2018 E-mail, nor Mr. Bassett’s

   April 27, 2018 Reply were definite enough to constitute an offer or acceptance. Defendants further

   argue that a contract could not be formed without the assent of Andrx, who was completely absent

   from the negotiating table. Defendants present three additional arguments that there was no

   settlement agreement: (1) Mr. Moore’s April 27, 2018 E-mail could not constitute an offer because

   it did not communicate agreement with Shionogi’s proposed one-year termination period (a

   material term of the contract); (2) the parties understood that neither party would be bound until

   execution of a final written agreement, and (3) Mr. Moore did not have authority to settle on behalf

   of Aurobindo.




                                                      17
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 18 of 25 PageID #: 997



          In evaluating the offer and acceptance, I must determine whether the parties intended to be

   bound by the April 27, 2018 E-mails. Eagle Force Holdings, LLC v. Campbell, 187 A.3d 1209,

   1212–13 (Del. 2018) (quoting Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153 (Del. 2010)). In

   making this determination, I will consider the April 27, 2018 E-mails on their face, as well as the

   parties’ communications with each other leading up to the April 27, 2018 E-mails, which began in

   February of 2017. Id. at 1229–30.

          Upon consideration of all the e-mails, and, in particular, the April 27, 2018 E-mails, I

   conclude that there was no legally binding offer and acceptance, such that the terms were

   “sufficiently definite” to provide a basis to hold that a binding settlement had be reached.

   However, even if there was a binding offer and acceptance between Shionogi and Aurobindo, I

   nonetheless also find that there was not an enforceable contract between all parties because Andrx

   never provided the necessary assent.

              A. Mr. Moore’s April 27, 2018 E-mail Was Not Sufficiently Definite Enough to
                 Constitute an Offer

          Mr. Moore’s April 27, 2018 E-mail contained the following subject line: “RE: 4‐17‐2018

   1002 am EST COUNTEROFFER ‐ SUBJECT TO FEDERAL RULE OF EVIDENCE 408 ‐

   Shionogi Inc., et al. v. Aurobindo Pharma Ltd., et al., Civil Action No. 1:17‐cv‐00072‐MSG (D.

   Del.).” (See supra at 6–7.) As was the case with the other e-mails in the previous months, the two

   attorneys involved in this exchange did not specify whether this communication was meant as a

   binding offer, which could, if accepted, lead to a binding agreement. In fact, Mr. Moore’s April

   27, 2018 E-mail began with “Here we go, David.” This phrase could plausibly imply continuing

   negotiations, or perhaps an introduction to what would lead to a binding offer. These neutral

   introductory words do not clearly establish that the April 27, 2018 E-mail, standing alone,

   manifested an intent to be bound.

                                                   18
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 19 of 25 PageID #: 998



           Because the April 27, 2018 E-mail is ambiguous, I may also look to the correspondence

   between the parties leading up to the April 27, 2018 E-mail for context in determining whether a

   binding “offer” occurred. As described above, the parties began negotiations on February 10,

   2017, but did not begin meaningful negotiation discussions until September 13, 2017. (See supra

   at 2.) From September 13, 2017 to December 11, 2017, the parties engaged in preliminary

   negotiations that focused on four terms: (1) Aurobindo’s entry date into the market, (2) the royalty

   rate, (3) the terms of a quarterly payment, and (4) a notice provision in the event that Aurobindo

   withdrew from the United States market. (See supra at 2–4.) These e-mail negotiations used terms

   that included “counteroffer,” “proposal,” “counter-proposal,” and sometimes provided no

   descriptive term at all. At no point during these communications did either party indicate whether

   they anticipated receiving a formal offer or were just furthering the negotiations by responding.

   (Id.)

           The parties ceased negotiations for over a month, until Mr. Bassett abruptly sent an e-mail

   on January 19, 2018, stating that “Shionogi believe[d] that the parties [were] close enough on the

   terms of settlement that [Shionogi had] drafted a proposed settlement agreement.” Although Mr.

   Bassett indicated that Shionogi was “ready to sign this agreement with Aurobindo,” the agreement

   contained a “draft for discussion purposes” stamp. The draft agreement also listed Andrx and Teva

   as additional parties to the contract and contained signature lines for each, but neither Andrx nor

   Teva was not copied on any of these communications. For three months following this e-mail,

   Aurobindo did not respond to this proposal. (See supra at 4–5.)

           On April 12, 2018, Mr. Moore apparently restarted negotiations by sending an e-mail

   proposal to Mr. Bassett, which mirrored the e-mail exchanges that had occurred between

   September and December of 2017. This April 12, 2018 proposal was an edited version of just two



                                                   19
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 20 of 25 PageID #: 999



   sections contained in the January 19, 2018 Draft Agreement: (1) the licensed start date was

   changed from August 1, 2018 to October 1, 2018, and (2) the royalty was changed to “the lower

   of (i) 50% of all Profit during such three month period (the “Royalty Rate”) or (ii) $3,000,000.”

   The parties continued to exchange versions of these two provisions over the next several days.

   (See supra at 5.)

          On April 17, 2018, Mr. Moore sent “yet another counterproposal” to Mr. Bassett, which

   edited the same two sections as the April 12, 2018 e-mail: (1) the licensed start date was changed

   from October 1, 2018 to November 1, 2018, and (2) the royalty was changed to “the higher of (i)

   50% of all Profit during such three month period (the “Royalty Rate”) or (ii) $3,000,000 provided

   Aurobindo’s Net Sales are at least 5.5 Million in such three month period.” (See supra at 5–6.)

   The next day, on April 18, 2018, Mr. Bassett sent an e-mail to Mr. Moore with “a counterproposal

   from Shionogi” that agreed to the License Start Date of November 1, 2018, but changed the

   minimum payment to $2,500,000 per quarter without the “net sales condition.” (See supra at 6.)

   After receiving no response from Mr. Moore for over a week, Mr. Bassett sent an e-mail to Mr.

   Moore asking if Aurobindo would be responding to “Shionogi’s counterproposal.” (Id.)

          Based on this history, it is entirely unclear whether Mr. Moore’s April 27, 2018 E-mail

   beginning “Here we go David” was an offer to enter into a contract. Viewed in the light most

   favorable to Aurobindo, the April 27, 2018 E-mails leading up to this alleged offer demonstrate

   that the parties were continuing to negotiate and never distinguished whether they anticipated

   receiving a formal offer or were merely responding to continued negotiations that had been

   ongoing on-and-off for fourteen months. (See supra at 3–6.) And, the April 27, 2018 E-mails only

   discussed two terms of the original twenty-four page draft agreement that Shionogi had drafted in

   January of 2018, which clearly stated “DRAFT FOR DISCUSSION.” (Id. 3, 7.)



                                                  20
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 21 of 25 PageID #: 1000



          Given all of the above, I conclude that Mr. Moore’s April 27, 2018 E-mail beginning “Here

   we go David” was not an offer, which, if accepted, could create a binding settlement.

              B. Even If an Offer Was Tendered, Mr. Bassett’s April 27, 2018 E-mail Was
                 Not an Acceptance

          Even if Mr. Moore’s April 27, 2018 E-mail constituted a legally binding offer, a contract

   would not be formed unless Mr. Bassett’s April 27, 2018 E-mail was an acceptance. As described

   above, Mr. Bassett’s April 27, 2018 E-mail stated:

          Shionogi can accept your client’s latest counterproposal. Toward that end, we will
          prepare and send to you a revised settlement agreement incorporating these terms
          for execution by your client. Shionogi will be prepared to sign that agreement, as
          well. Teva/Andrx, as you may know, is subject to a consent decree with the FTC,
          and there may be some delay in its ability to sign the agreement as a result, but we
          will figure that out. In the meantime, we will prepare the joint claim construction
          filing for Monday, but you and I can separately discuss whether any other deadlines
          in the litigation or the IPR need to be postponed while we are finalizing the
          settlement. (See supra at 7.)

   The statement that Shionogi “can accept” the proposal could be read several ways. Indeed, during

   the Oral Argument, Mr. Bassett acknowledged that this statement is less definite than “Shionogi

   does accept.” (See supra at 13–14.) 4

          The remainder of this e-mail strongly suggests that it is not an acceptance, but rather further

   terms to be negotiated. Mr. Bassett indicates that Andrx, a party to the lawsuit and the patent

   holder, would not assent until some indefinite time in the future—a potentially significant fact,

   given that the proposed licensing start date was then less than seven months away. Additionally,

   the April 27, 2018 E-mail states that the scheduled litigation would continue, and that scheduled




   4
           Courts have found that a statement that the clients “are willing to settle on the general basis
   contained in your faxed message” showed an intent to be bound. See Clark v. Ryan, No. 628-K,
   1992 WL 163443, at *3 (Del. Ch. June 17, 1992) (emphasis added). However, this language
   indicating a clear intent to settle the case is distinguishable from the language used here (i.e.,
   “Shionogi can accept your client’s latest counterproposal).
                                                     21
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 22 of 25 PageID #: 1001



   litigation dates may need to be postponed, but not terminated.5 While the April 27, 2018 E-mails

   show that the parties had reached agreement on two of the settlement terms under discussion,

   contract formation requires more than harmony of positions, as the parties must also intend to be

   bound. See Tel. & Data Sys., Inc. v. Eastex Cellular L.P., No. 12888, 1993 WL 344770, at *10

   (Del. Ch. Aug. 27, 1993); 2 WILLISTON ON CONTRACTS § 6:10 (4th ed.).

          Plaintiffs further argue that Mr. Moore’s response—”This is great—finally”—establishes

   that he understood that a deal had been reached. (See supra at 7.) It is unclear whether this

   statement references assent to a final contract or just certain terms. And, whether Mr. Bassett’s

   reply was an acceptance is an objective inquiry, and does not depend on what Mr. Moore

   subjectively understood the reply to mean. Based on the facts before me, I conclude that, even if

   Mr. Moore’s April 27, 2018 E-mail was an offer, Mr. Bassett’s April 27, 2018 Reply was not an

   acceptance. Absent an acceptance by Shionogi, no contract was formed.

              C. There Can Be No Settlement without Andrx

          Defendants further argue that no agreement could be formed without the assent of Andrx,

   the patent holder, and that such assent was never given. Plaintiffs acknowledge that Andrx never

   agreed to settle this matter, but argue that Shionogi and Aurobindo could form a binding contract

   between themselves, which would, in effect, terminate the litigation even as to Andrx’s

   infringement claims. Defendants make a similar argument about nonparty, Teva, who apparently


   5
           This language could reflect caution on Shionogi’s part not to abandon the litigation until
   this Court formally dismissed it. Compare Loppert v. WindsorTech, Inc., 865 A.2d 1282, 1287
   (Del. Ch. 2004), aff’d, 867 A.2d 903 (Del. 2005) (“Until a dismissal, stay, or new scheduling order
   was submitted to and granted . . ., plaintiff had every right to expect defendant to adhere to the
   existing scheduling order.” (emphasis in original); with Clark, 1992 WL 163443, at *3 (finding
   that there was acceptance where the party stated that, because settlement was “inevitable,” the
   party did “not plan to submit . . . a brief as directed,” and requested that the counterparty “do the
   same”). But again, the language in question must be read in conjunction with other language
   reflecting the need for Andrx’s assent.

                                                    22
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 23 of 25 PageID #: 1002



   now owns Andrx. I agree with Defendants that the agreement under discussion necessarily

   contemplated participation by Andrx and Teva.

          Andrx as the patent holder was understood to be an essential party to the contract. On

   April 27, 2018, Mr. Bassett informed Mr. Moore that both Teva and Andrx would need to sign the

   Agreement. (See supra at 7.) On May 9, 2018, Mr. Bassett sent the “final, executable version of

   the Settlement Agreement” and instructed that Mr. Moore should return the document to him “for

   execution by Shionogi and by Andrx and Teva.” (See supra at 4, 11.) Both the January 18, 2018

   and May 2018 Draft Agreements contained signature lines for Shionogi, Andrx, Aurobindo, and

   Teva, and named them as parties to the Agreements. (Id.) At no point during the negotiations did

   Mr. Bassett state that he represented Andrx, and the legal documents listed other individuals as

   counsel for Andrx. (See supra at 11.)

          When Mr. Bassett was asked to explain how it is possible to have a comprehensive

   settlement proposal that included another party that had not been part of the e-mail

   communications, he responded that “Shionogi is the exclusive licensee of the patents that are

   asserted here . . . I was representing Shionogi, during those negotiations, however we kept Andrx

   informed because they’re the owners of the patent, but Shionogi has the essentially unfettered right

   . . . to sublicense.” (See supra at 11–13.) But, Mr. Bassett offered no factual proof that he kept

   Andrx informed, nor have Plaintiffs produced written documents establishing that he had the

   authority to bind both Shionogi and Andrx. While I do not imply that Mr. Bassett’s representations

   were inaccurate, I find that more is needed.6 Plaintiffs have the burden to prove a binding

   settlement and representations from counsel that are not subject to cross examination and premised


   6
           Before proceeding on his motion, Mr. Bassett was cautioned as to whether he should be
   arguing the motion and, at the same time, relying on e-mail evidence that he created. (Oral Arg.
   Tr. 3-6, July 19, 2018.)

                                                   23
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 24 of 25 PageID #: 1003



   on argument are not sufficient. When asked to explain why there was a signature line for Andrx

   on the Agreement, Mr. Bassett argued that the signature line was “not legally relevant because

   Aurobindo settling with Shionogi ends the litigation.” (Id.) But again, Plaintiffs have not provided

   facts or law to support this argument. (Id.)

          Finally, the record before me reflects that Andrx, as the patent holder, was an essential

   party because all of the Agreement drafts contained the essential terms that Aurobindo and Andrx

   would enter into joint stipulations to dismiss the pending lawsuits. (See supra at 4–7, 11–13.)

   Both the January 19, 2018 and May 2018 Draft Agreements provided for the voluntary withdrawal

   of this lawsuit, the IPR Proceedings, and all existing legal and equitable claims existing at the time

   of the Agreement that relate to Aurobindo’s ANDA, Andrx’s ‘459 and ‘866 Patents, current

   pending litigation, or Aurobindo’s generic product. (Id.) Because Andrx owns the patents that

   form the basis for the present infringement suit, Andrx could maintain the present lawsuit over

   Shionogi’s objection, and notwithstanding Shionogi’s purported settlement with Defendants,

   unless it was contractually prevented from doing so.

          While it is possible for two parties to make a contract that is binding between themselves

   even though it is contingent on approval by a third party, there is no indication that that is what

   happened here. See RESTATEMENT (SECOND) OF CONTRACTS § 59 cmt. b, illus. 2. None of the

   communications of record reflect that Mr. Moore and Mr. Bassett discussed a timeline for seeking

   Andrx’s approval or considered how negotiations would proceed should Andrx decline. As the

   negotiations over the licensing start date show, the timing of the licensing period was material, and

   an indefinite future contingency on Andrx’s approval would be inconsistent with the schedule

   envisioned by the draft agreement. (See supra at 4–7, 11–13.)




                                                    24
Case 1:17-cv-00072-MSG-DRS Document 116 Filed 01/31/19 Page 25 of 25 PageID #: 1004



            I therefore find that the April 27, 2018 E-mails contemplated a settlement in which Andrx

   would participate, subject to its approval, and that any settlement would not become binding until

   Andrx assented. This is consistent with the above conclusion that the April 27, 2018 E-mails were

   not an offer and acceptance, because objectively the negotiators understood that the deal remained

   tentative until Andrx joined the discussion. I therefore find that Andrx’s absence also precludes

   Plaintiffs from meeting their burden to show an enforceable contract, and that Plaintiffs’ Motion

   must therefore be denied.

      IV.      CONCLUSION

            For all of the reasons set forth above, Plaintiffs’ Motion to Enforce Settlement Agreement

   will be denied.

            An appropriate order follows.




                                                    25
